DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on June 14, 2021 has been entered.  Claims 1, 10, and 18 have been amended.  As such, Claims 1-3 and 5-20 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2011/0244199 to Brennan et al. (“Brennan”) in view of U.S. Patent Application Publication No. 2012/0039974 to Napolitano et al. (“Napolitano”) and U.S. Patent Application Publication No. 2005/0003156 to Fereshtehkhou et al. (“Fereshtehkhou”).
With regard to Claims 1, 10, and 18, Brennan discloses a fibrous structure that can be pre-moistened for use in wet wipes.  See, e.g., Abstract, paragraphs [0002], [0003], [0115], entire document.  Brennan discloses the fibrous structure comprises a plurality of filaments and a plurality of solid additives.  Paragraph [0018].  Brennan further discloses that the fibrous See, e.g., Abstract, paragraph [0011], entire document.  Napolitano teaches that “[f]or [a] heavy duty disinfecting job, however, the cleaning process may require scrubbing, wiping, and combinations thereof, and accordingly industrial wipes, those with higher basis weight and/or an additional scrub layer, are preferred.”  Paragraph [0081].  Fereshtehkhou is also related to fibrous structures used as cleaning sheets.  See, e.g., Abstract, entire document.  Fereshtehkhou teaches that such cleaning sheets can be provided with a scrubbing component in the form of a three-dimensional pattern having fine-scale surface aberrations to improve cleaning performance.  Paragraphs [0008] and [0028].  Fereshtehkhou discloses “the three-dimensional pattern is readily visible to the naked eye.”  Paragraph [0008].  Fereshtehkhou teaches that the scrubbing component can be provided in the form of a scrim, paragraph [0009], which Brennan already teaches can be optionally added to their fibrous structures.  See, e.g., paragraph [0135].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a scrubby component having a surface pattern to the fibrous structure of Brennan in order to improve cleaning performance, as shown to be known by Fereshtehkhou and Napolitano.
Brennan does not specifically mention a property related to mileage value, such as a mileage value of at least 135 ft2/pre-moistened fibrous structure, at least 0.9 ft2/gsm of the fibrous structure, or at least 450 ft2/ft2 of the pre-moistened fibrous structure.  Nonetheless, it is reasonable to presume that such a property is inherent to the fibrous structure disclosed by i.e. a fibrous structure comprising both a plurality of filaments and a plurality of solid additives, processed in a similar manner, i.e. coforming the filaments and solid additives and providing a liquid composition in an amount to provide a pre-moistened fibrous structure, to produce similar end use products, i.e. pre-moistened fibrous wipes.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  
With regard to Claims 2, 3, 11, 12, 19, and 20, Brennan discloses that the filaments most preferably comprise about 30% to about 50% by weight of the fibrous structure and the solid additives most preferably comprise about 70% to about 50% by weight of the fibrous structure.  Paragraph [0099].  With regard to Claim 13, Brennan discloses that the filaments and solid additives can be commingled.  Paragraph [0134].  With regard to Claims 5 and 14, Brennan discloses the filaments comprise thermoplastic polymer.  Paragraph [0045].  With regard to Claims 6 and 15, Brennan discloses the solid additive can comprise wood pulp fiber.  Paragraph [0040].  With regard to Claim 7, Brennan discloses that the fibrous structure comprises first and second regions with a non-random, repeating micro-CT intensive property that differs.  Paragraphs [0090] and [0123].  With regard to Claims 8 and 16, Brennan teaches 

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2013/0071630 to Weisman (“Weisman”) in view of Napolitano and Fereshtehkhou.
With regard to Claims 1, 10, and 18, Weisman discloses a fibrous structure that can be pre-moistened for use in wet wipes.  See, e.g., Abstract, paragraphs [0028], [0115], entire document.  Weisman discloses the fibrous structure comprises a plurality of filaments and a plurality of solid additives in a coformed structure.  Paragraphs [0046] to [0052].  Weisman further discloses that the fibrous structure comprises a liquid composition.  Paragraph [0115].  Weisman teaches that the coforming process produces a fibrous structure having comingled filaments and pulp fibers.  Paragraph [0205].  Weisman teaches that “[t]he collection device may be a patterned and/or molded belt that results in the fibrous structure exhibiting a surface pattern.”  Paragraph [0098].  Weisman does not specifically disclose a scrubby component comprising a surface pattern.  Napolitano is also related to pre-moistened fibrous structures useful as wipes.  See, e.g., Abstract, paragraph [0011], entire document.  Napolitano teaches that “[f]or [a] heavy duty disinfecting job, however, the cleaning process may require scrubbing, wiping, and combinations thereof, and accordingly industrial wipes, those with higher basis weight and/or an additional scrub layer, are preferred.”  Paragraph [0081].  Fereshtehkhou is also related to fibrous structures used as cleaning sheets.  See, e.g., Abstract, entire document.  Fereshtehkhou teaches that such cleaning sheets can be provided with a scrubbing component in the form of a three-dimensional pattern having fine-scale surface aberrations to improve cleaning performance.  Paragraphs [0008] and [0028].  Fereshtehkhou discloses “the three-dimensional pattern is readily visible to the naked eye.”  Paragraph [0008].  Fereshtehkhou teaches that the scrubbing component can be provided in the form of a scrim, paragraph [0009], which See, e.g., paragraph [0206].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a scrubby component having a surface pattern to the fibrous structure of Weisman in order to improve cleaning performance, as shown to be known by Fereshtehkhou and Napolitano.
Weisman does not specifically mention a property related to mileage value, such as a mileage value of at least 135 ft2/pre-moistened fibrous structure, at least 0.9 ft2/gsm of the fibrous structure, or at least 450 ft2/ft2 of the pre-moistened fibrous structure.  Nonetheless, it is reasonable to presume that such a property is inherent to the fibrous structure disclosed by Weisman or would be inherent to the fibrous structure disclosed by the combination of Weisman with Napolitano and Fereshtehkhou.  Support for the presumption is found because Weisman utilizes similar materials, i.e. a fibrous structure comprising both a plurality of filaments and a plurality of solid additives, processed in a similar manner, i.e. coforming the filaments and solid additives and providing a liquid composition with a scrubby component, to produce similar end use products, i.e. pre-moistened fibrous wipes.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  
With regard to Claims 2, 3, 11, 12, 19, and 20, Weisman discloses that the filaments most preferably comprise about 30% to about 50% by weight of the fibrous structure and the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-10, and 21 of copending Application No. 15/379,534 (“the ‘534 Application”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘534 Application also relates to a pre-moistened fibrous structure comprising a plurality of filaments, a plurality of solid additives, and a liquid composition, wherein the fibrous structure further includes a scrubby component.  Moreover, the claimed property related to liquid capacity value of the ‘534 Application appears to overlap .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3 and 5-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,874,279 (“the ‘279 Patent”) in view of Fereshtehkhou.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘279 Patent also claims a pre-moistened fibrous structure comprising a plurality of filaments, a plurality of solid additives, and a liquid composition.  Moreover, the claimed property related to b/Basis weight value of the ‘279 Patent appears to overlap significantly with the liquid capacity value property presently claimed, as both relate to the volume of liquid composition held in the fibrous structure.  Fereshtehkhou renders obvious the addition of a scrubby component, as it provides improved cleaning performance to the fibrous structure.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed June 14, 2021 have been fully considered but they are not persuasive.
Applicant argues that Brennan in view of Napolitano and Fereshtehkhou fails to teach a fibrous structure comprising a scrubby component comprising a surface pattern on the pre-moistened fibrous structure.  The Examiner disagrees.  Brennan teaches that the fibrous structure can be formed on a collection device that is patterned to provide the fibrous structure with a surface pattern.  Paragraph [0123].  Fereshtehkhou discloses “the three-dimensional pattern is readily visible to the naked eye.”  Paragraph [0008].  As such the combination of Brennan with Napolitano and Fereshtehkhou provides sufficient teaching to render the surface pattern in the fibrous structure to be obvious.
Applicant argues that Weisman in view of Napolitano and Fereshtehkhou fails to teach a fibrous structure comprising a scrubby component comprising a surface pattern on the pre-moistened fibrous structure.  The Examiner disagrees.  Weisman teaches that “[t]he collection device may be a patterned and/or molded belt that results in the fibrous structure exhibiting a surface pattern.”  Paragraph [0098].  Fereshtehkhou discloses “the three-dimensional pattern is readily visible to the naked eye.”  Paragraph [0008].  As such the combination of Weisman with Napolitano and Fereshtehkhou provides sufficient teaching to render the surface pattern in the fibrous structure to be obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789